McFadden v. Lambert                                                 















IN THE
TENTH COURT OF APPEALS
 

No. 10-96-178-CV

     A.L. MCFADDEN, JR.,
                                                                                              Appellant
     v.

     VERNON R. LAMBERT,
                                                                                              Appellee
 

From the 220th District Court 
Bosque County, Texas
Trial Court # 95-05-12195-BCCV 
                                                                                                    

MEMORANDUM OPINION
                                                                                                    

      On January 14, 1997, the parties filed a joint motion to dismiss the appeal.  In relevant
portion, Rule 59(a) of the Texas Rules of Appellate Procedure provides:
(1)  The appellate court may finally dispose of an appeal or writ of error as follows:
(A)  In accordance with an agreement signed by all parties or their attorneys and
filed with the clerk; or
(B)  On motion of appellant to dismiss the appeal or affirm the judgment
appealed from, with notice to all other parties; provided, that no other party
shall be prevented from seeking any appellate relief it would otherwise be
entitled to.  
Tex. R. App. P. 59(a).
      The parties state that they have settled their controversy.  The agreement is signed by both
the appellant's and the appellee's attorneys.
      Pursuant to this agreement, the cause is dismissed with, as the parties agreed, the appellant
to bear the costs.
                                                                               PER CURIAM

Before Chief Justice Davis,
      Justice Cummings, and
      Justice Vance
Dismissed
Opinion delivered and filed January 22, 1997
Do not publish